     Case 3:20-cv-01198-GPC-KSC Document 62 Filed 10/08/20 PageID.667 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    ERIC KETAYI, and MIRYAM KETAYI,                Case No.: 20-CV-1198 TWR (KSC)
      both individually and on behalf of all
12
      others similarly situated and for the          ORDER GRANTING MOTION OF
13    benefit of the general public,                 MICHAEL GOSLING FOR LEAVE
                                   Plaintiffs,       TO WITHDRAW AS COUNSEL FOR
14
                                                     PLAINTIFFS
15    v.
                                                     (ECF No. 61)
16    HEALTH ENROLLMENT GROUP, a
      Florida corporation; ADMINISTRATIVE
17
      CONCEPTS, INC., a Pennsylvania
18    corporation; AXIS, a Bermuda
      corporation d/b/a Axis Insurance
19
      Company; AXIS SPECIALTY U.S.
20    SERVICES, INC., a Delaware
      corporation; ALLIANCE FOR
21
      CONSUMERS USA, a Nebraska
22    corporation; LIBERTY HEALTH, an
      entity of unknown form; HEALTH PLAN
23
      INTERMEDIARIES HOLDINGS, LLC, a
24    Delaware corporation; HEALTH
      INSURANCE INNOVATIONS
25
      HOLDINGS, INC., a Delaware
26    corporation; FIRST HEALTH GROUP,
      CORP., a Delaware corporation; MARC
27
      MUNOZ, an individual; KEVIN
28

                                                 1
                                                                        20-CV-1198 TWR (KSC)
     Case 3:20-cv-01198-GPC-KSC Document 62 Filed 10/08/20 PageID.668 Page 2 of 2



 1    ROMERO, an individual; and JUANITA
      NICOLUCCI, an individual, inclusive,
 2
                                   Defendants.
 3
 4         Presently before the Court is the Motion of Michael Gosling for Leave to Withdraw
 5   as Counsel for Plaintiffs (“Mot.,” ECF No. 61), with co-counsel at Fox Law APC to
 6   continue to represent Plaintiffs. (ECF No. 61-1 ¶ 2.) Good cause appearing, the Court
 7   GRANTS the Motion. The Clerk of Court SHALL UPDATE the docket to reflect
 8   Mr. Gosling’s withdrawal.
 9         IT IS SO ORDERED.
10
11   Dated: October 8, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                         20-CV-1198 TWR (KSC)
